DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 7, 8, and 13 are objected to because of the following informalities:  Claim 1 recites the phrase “corresponding to charging mode” in line 2.  Claim 7 recites the phrase “corresponding to charging mode” in lines 2-3.  It appears as though there is a grammatical error in both of these recitations where the word “a” should be inserted before “charging mode”.  Appropriate correction or clarification is required.
Claims 2 and 13 are dependent upon claim 1 and therefore also contain the problematic language.
	Claim 8 is dependent upon claim 7 and therefore also contains the problematic language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4, 6, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 2017/0250555).
With respect to claim 4, Zhang discloses a charging control method comprises: obtaining voltage values at two ends of a detection resistor arranged at an output end of a power adapter and a resistance value of the detection resistor (para 0096-0099 and 0114-0116); determining an output current value of the power adapter according to the voltage values and the resistance value of the detection resistor (para 0096-0099 and 0114-0115); detecting a current value charged in a battery of a mobile terminal, and comparing the output current value of the power adapter with the current value charged in the battery (para 0064-0068); and stopping charging the battery of the mobile terminal and sending control information for stopping the charging to the power adapter, when it is determined that the mobile terminal is abnormally charged according to the comparison result (para 0067-0070 and 0128, also see abstract); wherein the comparing the output current value of the power adapter with the current value charged in the battery comprises: subtracting the current value charged in the battery from the output current value of the power adapter to determine a current difference value, and comparing the current difference value with a preset current threshold value, and determining 
With respect to claim 6, Zhang discloses the charging control method of claim 4, wherein prior to the obtaining the voltage values at the two ends of the detection resistor and the resistance value of the detection resistor, the method further comprises: connecting the mobile terminal with the power adapter through a universal serial bus (USB) data line, and determining a supported charging mode according to a protocol adopted during handshaking (para 0029-0033 and 0097-0098). 
With respect to claim 14, Zhang discloses a non-transitory computer-readable storage medium having stored thereon a computer program which, when executed by a processor, causes the processor to execute the charging control method according to claim 4 (para 0110-0111 and 0122-0124, also see the citations in claim 4 above).

Response to Arguments
Applicant's arguments filed 9/24/21 have been fully considered but they are not persuasive or are moot.
With respect to claims 1 and 7, the applicant argues that Hu fails to disclose the distinguishing limitations as follows: (i) determining the charging mode; (ii) sending the voltage values and the resistance value of the detection resistor to a mobile terminal; and (iii) inputting the voltage values into a data minus DM signal and a data positive DP signal of a universal serial bus (USB) interface of the power adapter; and sending the resistance value of the detection resistor and the voltage values to the mobile terminal through a USB data line.  With respect to 
The examiner respectfully disagrees for the following reasons:  Concerning the amendments and arguments to claims 1 and 7, the amended claim language along with the applicant’s interpretation/arguments overcomes the currently applied prior art.  The applicant’s interpretations of the claims are also included here (from pages 2-3 of the Applicant Arguments/Remarks Made in an Amendment filed 9/24/21, labeled pages 7-8), where the applicant’s arguments recited: “That is, in the present application, the obtained resistance value and the voltage values at two ends of the detection resistor correspond to the charging mode”, “In the present application, the voltage values and the resistance value of the detection resistor is sent to the mobile terminal”, and “By contrast, in the present application, the voltage values are inputted into a data minus DM signal and a data positive DP signal of a USB interface of the power adapter, and the resistance value of the detection resistor and the voltage values are send to the mobile terminal. Further, in the present application, the mobile terminal sends stopping control information for stopping the charging to the power adapter”.  Please note that a claim objection to claims 1, 2, 7, 8, and 13 remains due to a grammatical error in claims 1 and 7.
Concerning the amendments and arguments to claim 4, Zhang is still seen as meeting the presented claim language as noted in the citations provided above.  For example, para 0098 of Zhang recites “the current detection circuit 109 detects the output current of the power .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Boda (US 2014/0225574).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







                                                                       /EDWARD TSO/                                                                       Primary Examiner, Art Unit 2859